Title: To Thomas Jefferson from Pseudonym: "Backwoods Citizen", 8 October 1807
From: Pseudonym: “Backwoods Citizen”
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Octr 8th 1807
                        
                        That your Excellency may know a Smattering of my oppenion of Public Affairs I take the liberty to address a
                            line to you Personally, having been an advocate for, & Generally much pleased with our late administration Tho for
                            Sundry causes I could not Say the Same of our former administration one reason was as follows. Viz in the fall Previous to
                            St Clairs Defeat having been captivated by the Wayndott Indians, I was delivered to the British Indian Agent at Detroit
                            Early in September, the British treated me equally as Savage as the Indians & more cruel! I remaned in British custody
                            Closely confined for about 3 weeks, when I was landed at the Lower End of the Lake at Bofalo Creek about 100 miles from
                            Genesee Settlement the first Inhabitants I could git to. here I was landed in a wilderness without Victuals or Cloaths by
                            Positive of orders a British comadore (Grant) Still fortunatly I made a Safe & Speedy passage
                            in. While in Captivity Tho a Short time, I saw a Great many Indians mooving towards the American Army, I saw that they
                            were Aided and incurraged by the British. I saw the British flag Hoisted on the end of a Store house on the South Bank of
                            Miamia river (of the Lake) from which Store the Indians (a Considerable number being then encamped on that Ground) drew
                            daily rations of Poark Peas, &c &c. And these uninformed people believed, at that time, that Should the
                            Americans Defeat them, that the Americans durst not to pursue them Past the flag aforesaid, as Such an act would Offend
                            the King of England, & that, that great King would then Send Vengence on the heads of the Americans. I conceived that
                            the American Army would in all probabellity be defeated, unless Some measures were taken for its Preservation forthwith,
                            & therefore; Though without money, Victuals or Cloaths, I rushed like a desperado, Through rain &c, to
                            Philadelphia. At Philadelphia I had Some acquaintance, Tho did not stop to speak to one of them until I communicated my
                            Ideas conserning our Army to Genl Knox, he after hearing my relation, Solicited me Politely (Tho my Garb would have
                            became a beggar) to with draw & report to him in writing the Occurrennces. I then Observed that I had no means of
                            Subsistance in that place, & Suspected delay might produce a Defeat to our army as I conceived a Superior force would
                            meet them & that an Imediate Effort Should be made to Save the troops &c (This was about the 10th of October I
                            came to Philadelphia) Genl. Knox Replied with a Smile of Indefference The Ship is Launched—The Ship is Launched—&
                            repeated the request of the report in writing, Observing that I should be hansomly rewarded for my Exertions & Trouble.
                            I accordingly went to an Inn where I was acquaint made a report, and within a few days handed it to him According to
                            request, he received it, with apparent Pleasure. I was anxious then to go to the western Country (my Place of residence at
                            that time & Still remains So) The next day, & Several Succeeding days after, I calld at the War Office, the Genl.
                            was So much engaged I could not see him (as per report) I then watched like a Centinal until I caught him one afternoon
                            going home, I Joynd my walk with his, and after a little conversation solicited him for Such Sum, as he might think fit
                            to advance me, for my detention, he Frankly Observed that I must Petition Congress, & no doubt they would reward me
                            hansomly. I then told him I could not wait for a Congressional descision, he then with a Show of warmth, asked me If I
                            supposed he could pay me out of his own Pocket. I replied as he had detained me, I expected he would at least pay off my
                            Bill & If he would do that I would ask no more; he then haughtily observed he Should make no Such advances! I then left
                            him (have neve since Saw him) & went directly to President Washingtons house, Thinking Probabelly he might redress
                            me in Some measure: but to my misfortune it was a Levee day, & no business could be done! I believe there was 6 or 7
                            Coaches at his door, wounded at These Things I returned to my lodging, obtained a Credit for my
                            Board Gave up a Suit of cloaths I had Borrowed, Put on my former dress, with Some Improvement & marched to the western
                            Country (having Borrowed a few Dollars to bear my expence) where I soon met the news of St Clears Defeat.—I must Confess
                            I did Suspect Genl Wilkensons fidelity to his Country, about the Burr affair, & Tho the Genls Conduct Seems to meet
                            a General applause in Some quarters it is still Suspected in others. I understand one of the evidences that Supports his
                            innocence is Colo Cushing (I know nothing of the others. This Colo Cushing I believe to be a Fed. he has a Brother who
                            is a near neighbour of mine who is a rank Federalist, & who was active in helping on with Burrs projects about the mouth
                            of L Kenhawa & had a Son really Engaged & was about to Start on Burrs Expedition: but he was arested by the Citizens
                            of Wood County was kept under guard Some days, when first arrested This young Cushing (& his Father both) Threatened the
                            People who arrested him with damages for fals imprisonment &c &c. Tho finding no benefit by it, the young
                            man acknowledged his Error, Promised reformation, & said that his uncle this Same Colo had Invited him to Come down
                            & that he believed Burr by his artifice had deceived his uncle & well as himself. This kind of Evidence from one, who
                            did not Joyn Burr Probabelly Because Burr had only 100 instead of 6,000 men & because the Poplar Clamor was against him
                            instead of for him may Justly be Suspected, especially where they Incurraged People to Joyn. did not Colo Presley Nevill
                            Pretend to Oppose Burrs Projects. I was almost Insulted in the war office last winter by a Clerk who Seems to be Chief
                            Clerk too because I was asked what I thought of J. Smith of Ohio & answered that I thot. him a Consert of Burrs. I do
                            think that the Executive at Present needs the Eyes of Argus. I have no doubt you are verry Justly aware of Impostures &
                            I am Sorry to See there is So much cause for Suspicions in almost Every quarter, (Suspicious Characters ought to remain
                            Private Citizens) This late conspiracy will I hope Produce a Change in our Constitution, our Law or our Court! So that
                            Treason, or Treasonable Intentions may be Suppressed or Punished, before they Grow So ennormos as to defy opposition.—I
                            wish the reduction of the British Navy or war while we may have Plenty of Good
                                and faithful allies! & while our own Country is ripe for the work (& I myself Possess good nervs) The momoth
                            of the Forists has been doom’d to nonentity to give peace & room to Smaller (& less offensive) Annimals So Pirats &
                            murderers are not to reign over honisty and Industry. Hapy it is that now the calls of our country can be heard Every day (& Levees are no more) That our Insolent, Inactive Soldiers are
                            converted into active & Civil Citizens the Source of Power, & wealth & that instead of incuring the Jealousy, &
                            hatrad of our neighbours, by an Oppressive & Insolent Navy, The commerce of our country endears it to every honest
                            nation!—This is a Crisis all important Probabelly, to our Existance as a free people. we feel the more Secure by having a
                            Chief at our head who Possesses a liberal, Benevolent, & Exalted mind; combined with Prudence Experience & an
                            Indefatigubel Spirit. Lets remain an Independent republic is the Cry of my quarter of Country; If
                            we cannot enjoy Equal rights on Earth or in life, we are disposed to have it in the grave! I am 
                  with due respect your
                            Servt.
                        
                            Backwoods Citizen
                            
                        
                    